Case 16-41033   Doc 52   Filed 11/05/20 Entered 11/05/20 07:37:30   Desc Main
                           Document     Page 1 of 5
Case 16-41033   Doc 52   Filed 11/05/20 Entered 11/05/20 07:37:30   Desc Main
                           Document     Page 2 of 5
Case 16-41033   Doc 52   Filed 11/05/20 Entered 11/05/20 07:37:30   Desc Main
                           Document     Page 3 of 5
Case 16-41033   Doc 52   Filed 11/05/20 Entered 11/05/20 07:37:30   Desc Main
                           Document     Page 4 of 5
  Case 16-41033         Doc 52     Filed 11/05/20 Entered 11/05/20 07:37:30          Desc Main
                                     Document     Page 5 of 5



                           UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF GEORGIA
                                  COLUMBUS DIVISION

 In Re:                                           Case No. 16-41033

 Mary Dell Dixon                                  Chapter 13

 Debtor.                                          Judge John T. Laney III

                                  CERTIFICATE OF SERVICE

I certify that on November 5, 2020, a copy of the foregoing Notice of Mortgage Payment Change
was filed electronically. Notice of this filing will be sent to the following party/parties through
the Court’s ECF System. Party/Parties may access this filing through the Court’s system:

          America A. Cross, Debtor’s Counsel
          warey@aol.com

          Jonathan W. DeLoach, Chapter 13 Trustee
          ecf@ch13trustee.com

          Office of the United States Trustee
          ustp.region21.mc.ecf@usdoj.gov

I further certify that on November 5, 2020, a copy of the foregoing Notice of Mortgage Payment
Change was mailed by first-class U.S. Mail, postage prepaid and properly addressed to the
following:

          Mary Dell Dixon, Debtor
          4515 Peru Drive
          Columbus, GA 31907

 Dated: November 5, 2020                          /s/ D. Anthony Sottile
                                                  D. Anthony Sottile
                                                  Authorized Agent for Creditor
                                                  Sottile & Barile, LLC
                                                  394 Wards Corner Road, Suite 180
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com
